Citation Nr: 0820986	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  06-24 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for skin disability. 

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for coronary artery 
disease.  

4.  Entitlement to service connection for thoracolumbar spine 
disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel

INTRODUCTION

The veteran had active service from March 1967 to May 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that rating decision, in pertinent part, the 
RO denied service connection for skin disability, 
hypertension, coronary artery disease, and thoracolumbar 
spine disability.  The veteran's disagreement with the RO 
decision led to this appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for skin 
disability, hypertension, coronary artery disease, and 
thoracolumbar spine disability.  

On his VA From 21-526, Veteran's Application for Compensation 
and/or Pension, as to spine problems, the veteran said that 
his spine disability began in 1975 and that he was currently 
being treated at the VA Medical Center (VAMC) in Dallas, 
Texas.  The RO interpreted the veteran's statement as meaning 
he had received all his VA treatment at the Dallas VAMC and 
requested that medical facility provide medical records for 
the veteran dating back to the day following his separation 
from service in May 1974.  In July 2005, the Dallas VAMC sent 
the RO medical records for the veteran dated from 
February 2004 to July 2005 and at that time indicated its 
records showed "an initial creation on this vet of 1-24-04. 
Nothing before this date."  The earliest VA medical record 
in the file is the note of a February 6, 2004, new patient 
outpatient visit.  In the record, the physician noted the 
veteran "had recent special exam here, ? Agent Orange."  
There is no report of such a special examination in the 
claims file, and the Dallas VAMC should, at a minimum, be 
requested to search for the report of a special examination, 
such as an Agent Orange Registry Examination that may have 
been conducted there or at some other VA medical facility 
between January 24, 2004 and February 6, 2004.  

Review of the record shows that when the veteran applied for 
VA education benefits in 1980, his address was in Cedar 
Falls, Iowa.  At a VA post-traumatic stress disorder 
examination in May 2006, the veteran reported that he moved 
to Texas in 1980, and records in the claims file show that in 
early 1981 the veteran's claims file was transferred from the 
RO in Des Moines, Iowa, to the RO in Waco, Texas.  Based on 
this information, it would be reasonable to request that 
action be taken to attempt obtain the from the VA medical 
facilities in Iowa medical records for the veteran dated from 
May 1974 to January 1981.  The Board notes that if such 
records are located they could potentially contain evidence 
relevant to each of the veteran's claims, and for that 
reason, the Board will defer action on all claims at this 
time.  

In the currently available VA medical records, an outpatient 
physician noted that in April 2004 the veteran brought 
reports from his cardiologist who gave details of an 
angioplasty in 2001.  The record does not include those or 
any other private cardiology records, and as the veteran is 
seeing service connection for hypertension and coronary 
artery disease, such records could be pertinent to his 
claims.  Action should be taken to attempt to obtain them.  
In addition, an entry in June 2004 VA outpatient records 
refers to the veteran having had surgeries on his back in 
1974, 1976 and 1989.  The veteran should be requested to 
identify the physicians and hospitals where he received the 
back treatments, and action should be taken to attempt to 
obtain any records identified by the veteran.  

As to his claimed skin disability, the veteran has stated he 
had skin problems on his face in service for which he did not 
receive treatment, and in the available VA medical records 
there is reference to a history of "? Zoster since Vietnam" 
in a record dated in June 2004 and in May 2005 a reference to 
a history of a rash on the veteran's back.  The veteran 
should again be requested to identify any post-service 
treatment or evaluation for any skin disability and should be 
requested to provide a history of skin problems since service 
along with statements from any other individuals who can 
provide descriptions of the condition of the veteran's skin 
in the years since service.  

If any of the additional evidence obtained, either alone or 
when considered with the evidence currently of record, 
indicates that any claimed disability has been present since 
service, is causally related to service, or indicates that 
arthritis, hypertension, or coronary artery disease was 
manifest to a degree of 10 percent within a year after 
separation from service as outlined in 38 C.F.R. § 3.309(a), 
a VA examination with an opinion as to the relationship of 
the disability to service should be obtained.  38 C.F.R. 
§ 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the VAMC in Dallas, Texas, 
and request that it search for the 
report of a special examination of the 
veteran at that facility, possibly an 
Agent Orange Registry Examination, that 
may have taken place between 
January 24, 2004, and February 6, 2004.  
The VAMC should be requested to provide 
the report of any such examination.  
All action to obtain the requested 
record should be noted in the claims 
file.  

In any event, obtain and associate with 
the claims file VA medical records for 
the veteran dated from July 2005 to the 
present.  

2.  Attempt to obtain and associate 
with the claims file any VA medical 
records for the veteran from the VA 
healthcare system in Iowa, including 
those facilities that would serve a 
veteran residing in Cedar Falls, Iowa.  
The requested records should include 
all those dated from May 1974 to 
January 1981, including, but not 
limited to, outpatient records, reports 
of imagining studies, and hospital 
summaries, for the veteran.  All action 
to obtain the requested records should 
be noted in the claims file.  

3.  Contact the veteran and request 
that he submit records from, or provide 
appropriate release authorizations 
pertaining to, any non-VA health care 
providers from which he received 
evaluation or treatment for any skin 
disability, hypertension, coronary 
artery disease, or back disability at 
any time since service.  This should 
include, but not be limited to, 
identification of health care providers 
where he received cardiology care in 
2001 and earlier and health care 
providers where he had post-service 
back surgeries that reportedly occurred 
in 1974, 1976, and 1989.  Take 
appropriate action to attempt to obtain 
any outstanding records identified by 
the veteran.  

In view of the veteran's statements 
pertaining lack of medical treatment, 
at least in service, for his claimed 
skin disability, request that the 
veteran provide a statement relating 
the chronology and physical description 
of his claimed skin disability during 
and after service and also request 
that, if possible, the veteran provide 
statements from any other individuals 
who can provide descriptions of the 
condition of the veteran's skin in the 
years since service.  

4.  If any of the additional evidence 
that is obtained, either alone or when 
considered with the evidence currently 
of record, indicates that any claimed 
disability has been present since 
service, is causally related to 
service, or indicates that arthritis, 
hypertension, or coronary artery 
disease was manifest to a degree 
of 10 percent within a year after 
separation from service as outlined in 
38 C.F.R. § 3.309(a), a VA examination 
with an opinion as to the relationship 
of the disability to service should be 
obtained.  38 C.F.R. § 3.159(c); 
McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

5.  Then, after completion of any other 
development indicated by the state of 
the record, readjudicate entitlement to 
service connection for skin disability, 
hypertension, coronary artery disease, 
and thoracolumbar spine disability.  If 
any benefit sought on appeal remains 
denied, issue an appropriate 
supplemental statement of the case and 
provide the veteran and his 
representative an opportunity to 
respond.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

